 
 
I 
111th CONGRESS 1st Session 
H. R. 125 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Gallegly introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To eliminate the exceptions to the prohibition on adjustment of status of aliens who are unlawfully present in the United States or who accept unauthorized employment. 
 
 
1.Elimination of exceptions to bar on adjustment of status Section 245(c) of the Immigration and Nationality Act (8 U.S.C. 1255(c)) is amended by striking (other than an immediate relative as defined in section 201(b) or a special immigrant described in section 101(a)(27)(H), (I), (J), or (K)). 
 
